Case: 10-50382     Document: 00511748640         Page: 1     Date Filed: 02/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2012
                                     No. 10-50382
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WALTER LEONARDO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1079-1



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Supreme Court vacated the judgment and remanded the case for
further consideration in light of Tapia v. United States, 564 U.S. ___, 131 S.
Ct. 2382 (2011). The statement of the district judge at sentencing does
support the contention that a longer sentence was given for medical care and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-50382   Document: 00511748640     Page: 2   Date Filed: 02/06/2012

                                No. 10-50382

the law is clear now that this was error. We therefore vacate the sentence
and remand for resentencing.
     Sentence VACATED; REMANDED for resentencing.




                                      2